DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 11,442,901, which is a continuation of U.S. Patent 10,671,570.  Application filed on July 29, 2022 has been entered.  Claim 1-20 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,671,570, hereinafter ’570.

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘570.  The claim of the instant application is broader in every aspect than the claim of patent ‘570.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘570.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘570.
Similar reasoning applies independent claim 8 and 14 as well as dependent claim 2-7, 9-13 and 15-20 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 17/876,671 instant application
Claim No.
DP.
US Patent 10,671,570
1
A method, comprising:

at a device, receiving a request to open or create a document in an online application, the document managed by an information management (IM) server communicatively connected to a device over a network;





obtaining an authentication token from a Web Application Open Platform Interface (WOPI) server;

passing at least a document identifier for the document and the authentication token from the WOPI server to an online application server, wherein the online application server is a WOPI client of the WOPI server and wherein the online application server calls the WOPI server with the document identifier for the document and with the authentication token from the WOPI server; and

obtaining, by the WOPI server, a working copy of the document from the IM server; and

providing, by the WOPI server, the working copy of the document to the WOPI client, wherein the WOPI client provides the working copy to the online application.
1
A method, comprising:

at a user device, receiving a request from a user to open or create a document in an online application, the document managed by an information management (IM) server communicatively connected to the user device over a network;

launching the online application on the user device;

obtaining an authentication token from a Web Application Open Platform Interface (WOPI) server;

passing at least a document identifier for the document and the authentication token from the WOPI server to an online application server, wherein the online application server is a WOPI client of the WOPI server and wherein the online application server calls the WOPI server with the document identifier for the document and with the authentication token from the WOPI server;

obtaining, by the WOPI server, a working copy of the document from the IM server;


providing, by the WOPI server, the working copy of the document to the WOPI client, wherein the WOPI client provides the working copy to the online application; and

displaying, by the online application, the working copy of the document on the user device.
8
A system, comprising:

an information management (IM) server computer communicatively connected to a repository and to a device, wherein the repository stores managed objects, wherein the device receives a request to open or create a document in an online application, wherein the document is stored in the repository and managed by the IM server, and wherein the online application is hosted by an online application server; and


a Web Application Open Platform Interface (WOPI) server computer communicatively connected to the IM server and to the online application server, wherein the online application server is a WOPI client of the WOPI server, wherein the WOPI client calls the WOPI server for the document, wherein the WOPI server is configured for obtaining a working copy of the document from the IM server and providing the working copy of the document to the WOPI client.
8
A system, comprising:

an information management (IM) server computer communicatively connected to a repository and to a user device, wherein the repository stores managed objects, wherein the user device receives a request from a user to open or create a document in an online application, wherein the document is stored in the repository and managed by the IM server, and wherein the online application hosted by an online application server; and

a Web Application Open Platform Interface (WOPI) server computer communicatively connected to the IM server and to the online application server, wherein the online application server is a WOPI client of the WOPI server, wherein the WOPI client calls the WOPI server for the document requested by the user, wherein the WOPI server is configured for obtaining a working copy of the document from the IM server and providing the working copy of the document to the WOPI client and wherein the WOPI client provides the working copy to the online application for display by the online application on the user device responsive to the request from the user.
14
A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a Web Application Open Platform Interface (WOPI) server for:

responsive to a request to open a document in an online application determining whether the document is locked by the WOPI server;





responsive to the document not being locked, obtaining a working copy of the document from the IM server, storing a copy of the working copy in a storage that is local to and controlled by the WOPI server, locking the copy, and providing the working copy to the online application through a WOPI Client;

responsive to the document being locked, an update to the working copy is communicated to the WOPI server by the WOPI Client which hosts the online application, wherein the working copy is sync’d back from the WOPI Client to the WOPI server responsive to saving or closing the document; and




communicating the working copy sync’d back from the WOPI Client to the IM server as the new copy of the document, wherein the IM server saves the new copy as a new draft of the document or replaces the document with the new copy.
14
A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a Web Application Open Platform Interface (WOPI) server for:

responsive to a request from a user to open a document in an online application, the document stored in a repository managed by an information management (IM) server in an enterprise computing network, determining whether the document is locked by the WOPI server;

responsive to the document not being locked, obtaining a working copy of the document from the IM server, storing a local copy of the working copy in a storage that is local to and controlled by the WOPI server, locking the local copy, and providing the working copy to the online application through a WOPI Client;

responsive to the document being locked, an update by the user to the working copy is communicated to the WOPI server by the WOPI Client which hosts the online application, wherein the working copy is sync'd back from the WOPI Client to the WOPI server responsive to the user saving or closing the document;

notifying the IM server that a new copy of the document is available; and

communicating the working copy sync'd back from the WOPI Client to the IM server as the new copy of the document, wherein the IM server saves the new copy as a new draft of the document or replaces the document with the new copy.



Allowable Subject Matter

Claim 1-20 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome a rejection based on nonstatutory double patenting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/QUANG N NGUYEN/Primary Examiner, Art Unit 2441